Citation Nr: 1545486	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for left olecranon tendinitis.

2.  Entitlement to service connection for chronic cough, to include as an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 2003 to November 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of service connection for a chronic cough is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire rating period, a left olecranon tendinitis disability has been characterized by pain, weakness, lack of endurance, and functional loss that limits crawling activity and the lifting of heavy weights; the disability has not been productive of motion functionally limited to 100 degrees of flexion or 45 degrees of extension; the disability has not shown arthritis, inflammation, malunion or nonunion, crepitus, instability, abnormal movement, ankylosis, or neuralgia.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, but no higher, for left olecranon tendinitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5205-5213 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must notify the claimant and the claimant's representative, if any, of any information and evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  As part of this notice, VA must specifically inform as to any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant pursuant to the VCAA must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The record indicates that a letter mailed by the agency of original jurisdiction (AOJ) in May 2014 provided the Veteran with the notice required by the VCAA.

The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim, unless there is no reasonable possibility the assistance would aid in substantiating the claim.  See 38 U.S.C.A. §§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Required VA assistance includes providing a medical examination or obtaining a medical opinion when necessary for a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

In the instant case, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The relevant evidence of record includes the Veteran's statements, a co-worker statement on behalf of the Veteran, service treatment records, and post-service VA treatment records.

The Veteran underwent a VA-contracted examination of his left elbow in September 2011.  Although the report of the examination noted that no medical records were available for review, the examiner fully considered the Veteran's complaints, including complaints of functional impairment and pain with respect to his left elbow.  A physical examination was performed that addressed all the relevant rating criteria.  Accordingly, the examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In sum, VA has satisfied the notification and duty-to-assist provisions of the VCAA, and no further action on the Veteran's behalf need be undertaken pursuant to the VCAA.  As there is no indication that additional notice or assistance would reasonably affect the outcome of the case, any failure on the part of VA to provide additional notice and assistance was harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to an initial compensable rating for left olecranon tendinitis

Legal criteria, generally

The disability ratings assigned in accordance with the VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  ).  A non-compensable rating may be assigned under any diagnostic code, even if the code does not specifically provide for a zero-percent rating.  See 38 C.F.R. § 4.31 (2015).

The assignment of a particular diagnostic code depends on the facts of the case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based upon such factors as the claimant's medical history, diagnosis, and symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

While a claimant's entire history is reviewed when assigning a disability rating, the present level of disability is of primary concern when service connection has been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After the evidence is assembled, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A claimant may experience separate and distinct manifestations of the same injury that would permit rating under several diagnostic codes.  If ratings are to be assigned under various diagnostic codes, none of the symptomatology for any one of the conditions should duplicate, or overlap, the symptomatology of another condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this way, so-called "pyramiding" is avoided.  See 38 C.F.R. § 4.14 (2015).

Analysis

The Veteran's left olecranon tendinitis is currently rated at zero percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5207.  Under DC 5207, forearm extension limited to 45 degrees is rated 10 percent for the major side and 10 percent for the minor side; extension of the forearm limited to 60 degrees is rated 10 percent for the major side and 10 percent for the minor side; extension of the forearm limited to 75 degrees is rated as 20 percent for the major side and 20 percent for the minor side; extension of the forearm limited to 90 degrees is rated 30 percent for the major side and 20 percent for the minor side; extension of the forearm limited to 100 degrees is rated 40 percent for the major side and 30 percent for the minor side; and extension of the forearm limited to 110 degrees is rated 50 percent for the major side and 40 percent for the minor side.  See 38 C.F.R. § 4.71a, DC 5207 (2015).

Under Diagnostic Code 5206, limitation of flexion of the forearm to 100 degrees is 10 percent disabling.  Limitation of flexion of the forearm to 90 degrees is 20 percent disabling.  A 30 percent rating is warranted for flexion limited to 70 degrees.  A 40 percent rating is warranted for flexion limited to 55 degrees. A maximum 50 percent rating is warranted for flexion limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206 (2015).

The Veteran has stated that he has experienced pain in his elbow following an injury in 1984 during service in Iraq.  See January 2014 VA treatment record.  He specifically describes the pain as "a pinch-like sensation at the site of the original injury."  See VA Form 9 of December 2013.  The pain has continued and worsened since service.  Id.

The Veteran underwent a VA-contracted internal medical evaluation in September 2011.  The examiner noted the Veteran's account of injuring his elbow in 2004 when jumping off a truck during drill training.  The Veteran reported to the examiner that he experiences pain in the left elbow and associated "weakness and lack of endurance."  The pain is "intermittent," occurring "once a month, lasting two weeks" and rates as "5 on a scale of 1 to 10."  The Veteran further reported difficulty lifting more than 45 pounds.  He denied having any periods of incapacitation in the past year.  See September 2011 examination report.

The examiner found "evidence of mild tenderness to palpation in the olecranon tendon."  There was no evidence of swelling or inflammation, heat or erythema, malunion or nonunion, crepitus, redness, effusion, instability, weakness, drainage or abnormal movement, or ankylosis, neuralgia, neuritis or paralysis.

The examiner provided an impression of "no abnormality in the left elbow" but also made a diagnosis of "left olecranon tendinitis."  According to the examiner, the evidence of tenderness to palpation of the olecranon tendon indicated olecranon tendinitis.  There was "no evidence of associated swelling or inflammation."  The range of motion of the left elbow was found to be "well preserved" and "full and pain free."  The examiner listed the specific ranges of motion for the left elbow in the following chart.


Movement
Initial ROM
Degree that pain occurs
Repetitive use possible

Additional limitation of degrees for each movement

Flexion (0-145)
145

145

Extension (0)
0

0

Supination (0-85)
85

85

Pronation (0-80)
80

80


X-rays showed normal alignment, distal humerus and proximal radius, ulna, joint space, and soft tissues, and "no abnormality" in the left elbow."  See radiology report of September 2011.  January 2013 imaging of the left elbow showed "no evidence for a fracture, fat pad displacement, or articular abnormality."  See VA radiology report of January 2013.

A VA treatment record of April 2014 lists "sprain of unspecified site of elbow" among the Veteran's active health problems.

The rating schedule is intended to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2015). The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

Giving the Veteran the benefit of any reasonable doubt, the Board finds that the evidence of record indicates functional loss due to pain, weakness, and fatigability of the left elbow joint, even if that loss does not occur in the normal course of daily life.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The September 2011 examiner stated that the Veteran "should avoid lifting heavy weights and crawling activities."  Furthermore, the Veteran has credibly reported pain, weakness, and lack of endurance of his left elbow.  In light of these symptoms of pain and functional limitation, the Veteran is entitled to the minimum compensable rating of 10 percent.  See 38 C.F.R. § 4.59 (2015). 

Higher or separate ratings are not warranted under any other diagnostic code.  The evidence does not show that the Veteran has a compensable limitation of flexion or limitation of extension as defined by DC 5206 and DC 5207.  See VA examination reports of July 2010 and May 2013.  Nor is there evidence of arthritis, inflammation, crepitus, instability, abnormal movement, or neuralgia.   The Veteran's disability has not shown ankylosis, which is rated under Diagnostic Code 5205.  Diagnostic Codes 5210 through 5212 are also not for application because there is no nonunion or malunion of the radius or ulna.  Diagnostic Code 5213 is also not for application because there is no impairment of supination or pronation.

Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DCs 5003, 5010 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Imaging of the Veteran's elbow joint has not shown arthritis.

The Board has considered whether an extraschedular rating may be appropriate.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless exceptional or unusual factors, such as marked interference with employment or frequent periods of hospitalization, make the application of the schedule impractical.  See 38 C.F.R. § 3.321(b)(1) (2015); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Under the first step, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Board finds that the signs and symptoms, and their resulting impairment, as discussed above are contemplated by the rating schedule.

The diagnostic codes in the rating schedule correspond to disabilities of the elbow and forearm on the basis of limitation of motion.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5206, 5207 (2015).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  See 38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  See 38 C.F.R. §§ 4.45, 4.59 (2015).  The schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture of the left elbow described above.  There is nothing exceptional or unusual about the Veteran's left elbow disability, and the rating criteria reasonably describe his disability level and symptomatology.  See Thun, 22 Vet. App. at 115.

The Board also notes that a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance in which the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran is currently assigned the following disability ratings for service-connected disabilities other than left olecranon tendinitis: 50 percent for posttraumatic stress disorder with continued complaints of sleep problems; 30 percent for a residual scar of the left parietal scalp region; 10 percent for tinnitus; 10 percent for left shoulder acromioclavicular joint degenerative joint disease with bursitis and degeneration of the labrum; and 10 percent for residual painful scarring of the scalp region associated with the residual scar of the left parietal scalp region.  The Veteran has not indicated that the assigned schedular ratings for these other service-connected disabilities are inadequate or that the schedular criteria for these other disabilities do not adequately describe or reflect his symptomatology.  Nor has the Veteran indicated that his left-elbow disability results in further disability when looked at in combination with his other service-connected disabilities.  Therefore this case does not represent an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.

A total disability rating based on individual unemployability due to a service-connected disability (TDIU), when either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because one of the Veteran's disabilities is rated at 50 percent and he has additional disability bringing the combined rating to 80 percent, he meets the schedular percentage criteria for a possible total disability rating based on individual unemployability.  See 38 C.F.R. § 4.16(a) (2015).

In the present case, the Veteran reports difficulty lifting more than 45 pounds.  He has experienced "weakness and lack of endurance."  He denies having any periods of incapacitation in the past year.  See September 2011 examination report.   The September 2011 examiner found that the Veteran "should avoid lifting heavy weights and crawling activities."  Id.  Despite these aspects of the disability, the evidence of record does not show, and the Veteran has not asserted, that his left elbow disability renders him unable to obtain or maintain a substantially gainful occupation.  See 38 C.F.R. § 416(a) (2015).  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

A 10 percent rating for left olecranon tendinitis is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Entitlement to service connection for chronic cough

The Veteran seeks service connection for a chronic cough.  See Veteran's claim of August 2011.  VA's duty to assist a claimant includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The Board finds that such an examination is necessary in this case.  Although the Veteran's symptoms of a recurring cough have been evaluated by medical examination, there is currently no nexus opinion of record.

The Veteran underwent a VA-contracted internal medical evaluation in September 2011.  No nexus opinion was provided.  The examiner noted the Veteran's report of having an "intermittent cough since 2005 . . .with thick yellow sputum production at times."  The result of a pulmonary function test was "normal."  The examiner found "no abnormality in the chest" and made "no diagnosis of cough."  The examiner also noted, however, that "the evaluation of the cough on this one-time evaluation is somewhat difficult" and that "the Veteran will require further workup."

A VA treatment record of January 2013 notes the Veteran's report of a dry cough that has occurred once each year over the last three years.  The Veteran was found to have no symptoms at that time.  The diagnosis was "likely acute viral bronchitis."

A chest x-ray of January 2013 showed "mild right apical pleural thickening.  There was "no parenchymal consolidation, pulmonary edema, or pleural effusion," and "the cardiomediastinal silhouette and vascularity [were] within normal limits."  See VA radiology report of January 2013. 

A "pulmonary procedure note" of April 2013 noted "normal spirometry without significant bronchodilator response."  The clinician also stated that a "lack of response on single study does not preclude clinical use."  See VA treatment record of April 2013.

A VA treatment record of January 2014 noted the Veteran's report of a cough recurring on a yearly basis and lasting between two and four weeks.  The examiner noted "ddx may include occ viral upper resp infection."

A VA treatment record of April 2014 documents the Veteran as being "here for urgent appt. c/o 1 wk h/o thinly productive cough a/w nasal congestion and mild sore throat.  No f/c/n/v/d/night sweat.  No CP/SOB/wheezing."  The impression was "acute bronchitis, likely viral."  At that time the Veteran reported: "Lingering cough x 1 wk.  Can't sleep."  Id.

When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This means that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Seftl v. Nicholson, 21 Vet. App. 120, 124 (2007).  To date, none of the medical professionals who have examined the Veteran have addressed his account of how in-service injury allegedly caused his current cough.  The Board finds the September 2011 examination report to be inadequate for evaluating the Veteran's service connection claim because the examiner did not provide a nexus opinion, concluded that "further workup" was needed, and did not consider the Veteran's specific account of how his cough condition allegedly had its onset during military service.

The Veteran maintains that, during military service in 2004, he was sometimes exposed to smoke from burning trash or feces and to "JP8 or other fuels."  He was also allegedly exposed to vehicle or truck exhaust fumes."  See "post-development health assessment" form of July 2004.  The Veteran has stated that his cough began in 1984 in Iraq as result of inhaling road dust during a construction project and from inhaling the fumes from "burn pits which also included stirring of 55 gallon drums filled with diesel fuel mixed with human feces [without] any air purifying equipment."  See Veteran's statement of May 2013; VA Form 9 of December 2013.  He also cites his exposure to "a lot of sand/dust" during three deployments to Iraq.  See Veteran's statement of May 2013.  He maintains that all these in-service exposures have caused a chronic cough that occurs once per year for approximately two weeks.   Id.  He explains that he may not display symptoms at the time of a medical examination because his symptoms are intermittent ("a current disability that occurs every year").  See VA Form 9 of December 2013.

A co-worker of the Veteran has filed a statement attesting to his observation of the Veteran's "severe chronic cough," which is "sometimes so severe that [the Veteran] has to stop what he is doing and take a seat to allow the cough spasm to pass."  See December 2013 statement of co-worker. 

The Board will request further medical opinion that addresses the Veteran's specific account of the onset of a cough during service and recurring, intermittent symptoms of the condition to the present.  The examiner should recognize that non-expert evidence can be competent if provided by a layperson who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) (2015).

The Board also observes that, under 38 C.F.R. § 3.317, service connection may be warranted for Persian Gulf veterans who exhibit objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(i) (2015).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that VA determines meets the criteria for a medically unexplained chronic multisymptom illness.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(a)(2)(ii) (2015).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  See 38 C.F.R. § 3.317(a)(4) (2015).  Fatigue, sleep disturbances, and signs or symptoms involving the respiratory system (upper or lower) are included as possible manifestations of an undiagnosed illness or medically unexplained, chronic, multisymptom illness under 38 C.F.R. § 3.317(b).

The Veteran has reported chronic fatigue, nighttime shortness of breath, and occasionally not being able to speak and needing to calm himself and to control his breathing.  See VA Form 9 of December 2013.  He has also endorsed exposure to various pollutants during his time in Iraq.  The Board concludes that a VA examination is necessary to determine whether there are objective indications of a chronic disability referable to these and any other reported symptoms.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA Gulf War protocol examination by an examiner with the appropriate expertise to determine the nature and etiology of the Veteran's claimed cough and related symptoms.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

Following interview, examination of the Veteran, and review of the claims file, the examiner should note and detail all reported signs and symptoms referable to the Veteran's reported cough, to include details about the onset, frequency, duration, and severity of the symptoms and what precipitates and relieves them.

The examiner should specifically determine whether the Veteran's complaints referable to a chronic cough are attributable to any known diagnostic entity.  If they are not, the examiner should specifically state whether he/she is unable to ascribe a diagnosis to the Veteran's complaints

If the Veteran's reported chronic cough is ascribed to a known diagnostic entity, the examiner should provide an opinion as to whether it is at least as likely as not that such disease entity(ies) is etiologically related to the Veteran's active service.  A complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2. After ensuring that the above development has been carried out, readjudicate the Veteran's claim.  If the decision is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time in which to respond


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


